Citation Nr: 1024518	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  01-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision.

This Board denied the above captioned claims in January 2007, 
but the Court of Appeals for Veterans Claims (Court) vacated 
the decision in May 2008; and the Veteran's claim was 
returned to the Board for action consistent with a joint 
motion for remand that same month.  The Board then remanded 
the Veteran's claim in order to accomplish the directed 
actions.  This having been done, the case is once again 
before the Board.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's right 
knee condition, diagnosed as osteoarthritis, was aggravated 
by his time in service.

2.  The evidence of record shows that the Veteran's left hip 
condition, diagnosed as internal derangement, was aggravated 
by his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right knee 
osteoarthritis have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Criteria for service connection for a left hip internal 
derangement have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Generally, a Veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  However, the presumption of soundness 
does not cover all disorders.  Congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Nevertheless, the VA Office of General Counsel held that 
service connection may be granted for a congenital disease on 
the basis of in-service aggravation.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990).  

In this case, the Veteran was found to be medically qualified 
for service on his enlistment physical; unfortunately, within 
his first week in basic training, the Veteran began 
experiencing right knee and left hip pain.  At a VA 
examination in January 2010, the examiner concluded that 
there were a number of conditions that could have caused the 
Veteran's pain, including leg length discrepancy, hypermobile 
joints, and connective tissue disorder.  However, the 
examiner indicated that  regardless of what the actual cause 
was, it is clear that each of the likely causes pre-existed 
the Veteran's entry into service, and it is also likely that 
each possible cause is congenital or developmental in nature.  
Further, as each of these conditions appear to be static in 
nature; a conclusion which is supported by the fact that none 
of the conditions bothered the Veteran until they were 
subjected to the rigorous physical nature of basic training, 
each would be considered a congenital defect, rather than a 
congenital disease.

Given this conclusion, the analysis turns to whether the 
Veteran's congenital defect was aggravated by his time in 
service.  

The term "aggravated" is a term of art with regard to VA 
benefits and means that a disability that existed prior to 
service was permanently worsened by a Veteran's military 
service, and that such worsening was beyond the natural 
progression of the condition. 

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  

The Veteran was found to be medically qualified to enter 
service with no complaints of knee or hip problems noted on 
his enlistment physical.  He entered service in February 2000 
and within the first week of training he began complaining of 
knee pain.  X-rays of the Veteran's knees were negative in 
February 2000, as no fractures or dislocations were detected, 
and an examination of the Veteran's knees in April 2000 was 
normal.  However, in March 2000, the Veteran was given a 
temporary profile for his knee pain, and this profile 
continued to be extended until eventually a medical board was 
convened in May 2000 to evaluate the Veteran's complaints of 
knee and hip pain.  The medical board found that the Veteran 
had chronic multiple joint arthralgias, but noted that he had 
full, pain-free range of motion in both hips.  Discharge from 
service was recommended.

Shortly after being discharged, the Veteran was treated by a 
private doctor, Dr. Mullen, who examined him in July 2000, 
finding him to be in no acute distress and noting that he had 
normal range of motion in his hips.  Dr. Mullen indicated 
that the Veteran had right patellofemoral syndrome and 
iliotibial band syndrome complaints, as well as predominant 
left gluteus minimus tendonitis. 

Several years later in June 2004, the Veteran presented for 
VA treatment, complaining about bilateral knee pain and hip 
pain.  The examination of the Veteran's knee was fairly 
normal as there was no significant tenderness and the Veteran 
had good range of motion.  The examination of the Veteran's 
hip showed that he had good external rotation with minimal 
discomfort and there was good range of motion.  No hip or 
knee disabilities were diagnosed, although a bone scan in 
July 2004 revealed osteoarthritic changes in the 
patellofemoral joints.

The Veteran underwent a VA examination in August 2004 at 
which the examiner found that the Veteran had patellofemoral 
syndrome in the right knee and left greater trochanteric 
bursitis.  The examiner found no iliotibial band syndrome, 
and opined that both patellofemoral syndrome and trochanteric 
bursitis were reversible conditions.  The examiner also 
asserted that it was unlikely that the trochanteric bursitis 
had been present since service.

In a February 2005 addendum, the examiner added that there 
was no diagnosis or disorder for the right knee pain, which 
could be classified as patellofemoral syndrome.  The examiner 
explained that this was not a diagnosis or disorder, but was 
simply a condition that is reversible and temporary.  The 
examiner concluded that the Veteran did not have a service-
connected injury or residual from a service connected 
activity and there was no condition that was aggravated by a 
service connected activity.

Dr. Mullen examined the Veteran again in November 2005 
indicating that the range of motion of the Veteran's hips was 
within functional limits with mild restrictions in both 
internal and external rotation on the left when compared with 
the right.  With regard to the Veteran's knees, Dr. Mullen 
found positive crepitus with a positive patellofemoral grind.  
Dr. Mullen indicated that the Veteran had bilateral 
patellofemoral symptoms.

Since it was difficult to determine whether the Veteran 
actually had either a knee or hip disability, and if so 
whether such a disability was either caused or aggravated by 
the Veteran's brief time in service, the claim was remanded 
for another VA examination.  The examiner was asked to 
diagnose any current left hip or right knee disability, and 
then provide an opinion whether it is as likely as not that 
any diagnosed disability was caused by the Veteran's military 
service, began during his military service, or was aggravated 
by his military service.  

The Veteran underwent this requested examination in January 
2010, and a lengthy examination report was provided in which 
the examiner summarized the Veteran's claims file, reported 
the findings from his physical examination, and addressed the 
questions that had been posed to him by the Board.  The 
important findings will be summarized below.    

The examiner noted that the Veteran injured his right knee 
during basic training, which resulted in pain and swelling.  
The Veteran indicated that he was given crutches, and treated 
with rest, ice, and anti-inflammatories, and he reported that 
he eventually returned to training.  Unfortunately, symptoms 
returned and he was subsequently discharged.  

The Veteran reported that the knee pain has persisted since 
service and continues to bother him on a daily basis.  On 
examination, the examiner found no crepitation, grinding, 
instability, patellar abnormality, or meniscus abnormality.  
The Veteran demonstrated range of motion in both knees from 
0-135, with no objective evidence of pain following 
repetitive motion.  The examiner found that the Veteran's 
left leg was 1/2 an inch shorter than his right.  

With regard to the Veteran's left hip, the examiner indicated 
that the Veteran developed left hip pain while running and 
marching with packs while in boot camp.  The Veteran reported 
that the hip pain was still present at discharge and he 
asserted that he continues to have hip pain on a daily basis.  
On examination, the Veteran demonstrated range of motion of 
his hip from 0-90 degrees, extension to 15 degrees, and 
abduction to 35 degrees.  The Veteran was also able to cross 
his left leg over his right.

A body scan revealed no skeletal metastasis, but the Veteran 
did have osteoarthritic changes in his patellofemoral joints 
and in the bilateral intertarsal joints.  X-rays of the hips 
showed an intact femoral head and acetabulum and there was no 
significant hip joint abnormality.  X-rays of the Veteran's 
knees showed normal joint spaces with no fractures or 
subluxation or destructive lesions.  The x-rays were noted to 
be unremarkable.

Laboratory testing showed a positive ANA screening, but when 
compared with the Veteran's physical examination, the doctor 
did not think the Veteran had any ANA related connective 
tissue disorder.  It was noted that the Veteran had 
hypermobile joints which it was suggested can lead to an 
increased incidence of pain syndrome like fibromyalgia and 
osteoarthritis.  The diagnosis assigned for the right knee 
was osteoarthritis.  The diagnosis assigned for the left hip 
was internal derangement.  

The examiner stated that it was not at least as likely as not 
that the Veteran's knee pain was caused by his military 
service, but it was at least as likely as not aggravated by 
his service.  The examiner explained that the Veteran had a 
difference in leg length as one leg was slightly shorter than 
the other.  Nevertheless, the examiner indicated that given 
the paucity of physical findings on examination it was 
impossible to make an actual diagnosis.  The examiner found 
that the etiology of the Veteran's right knee and left hip 
pain was unclear.  However, he suggested that a number of 
possibilities existed, including the leg length discrepancy, 
which he found to be a congenital condition, as there was no 
history of fracture to otherwise account for it.  The 
examiner found that there were a number of conditions that 
could have caused the Veteran's pain, including leg length 
discrepancy, hypermobile joints, and connective tissue 
disorder; and he opined that all of these would have been 
pre-existing conditions and therefore not primarily caused by 
military service.  

However, while he concluded that military service did not 
cause the knee and hip pain, the examiner opined that all of 
these conditions would have likely been aggravated by the 
rigors of basic training.  This opinion is supported by the 
fact that prior to enlisting in the military, the Veteran had 
not experienced joint pain; but within a week of intense 
physical rigor during basic training, the Veteran began 
experiencing right knee and left hip pain for the first time; 
and his complaints of joint pain resulted in multiple 
physical profiles, and eventually resulted in the 
recommendation of discharge from a medical board.  

While he concluded that the Veteran's service aggravated his 
pre-existing disabilities, the examiner was unable to 
determine the extent that the pre-existing disability was 
permanently worsened by a Veteran's military service.  He was 
similarly unable to determine whether such worsening was 
beyond its natural progression of the condition, or whether 
the Veteran's current pain was the result of his military 
service as opposed to the result of post-service activity. 

Nevertheless, it is important to glean from the examination 
report that the examiner was unequivocal in concluding that 
the Veteran's pre-existing hip and knee disabilities were 
aggravated by his short time in military service.  The Board 
will therefore turn its attention to the degree of worsening 
and the permanence of the aggravation.  

A finding of aggravation may be rebutted by showing that the 
permanent worsening of a disability during a Veteran's 
military service was the natural progression of the 
condition.  However, no such evidence has been presented in 
this case.  The examiner stated that he was unable to 
determine whether the Veteran's current pain was the result 
of the aggravation during his time service or whether it was 
due to the natural progression of the disease.  Regardless, 
the fact remains that the Veteran did not have any joint pain 
prior to entering service, and he developed pain during basic 
training that has continued, per his testimony, to the 
present day.  It is noted that the Veteran is considered 
competent to address pain as it is a symptom that is capable 
of lay observation.  Additionally, no reason has been found 
to dispute his credibility.

Without any medical evidence showing that the Veteran's 
current right knee and left hip pain was the result of the 
natural progression of his disability, the Board will resolve 
reasonable doubt in his favor.

Accordingly, service connection for right knee disability, 
now diagnosed as osteoarthritis, and a left hip disability, 
now diagnosed as internal derangement, is granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a right knee osteoarthritis is 
granted.

Service connection for a left hip internal derangement is 
granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


